IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41109
                          Summary Calendar



AUGUSTUS CONRAD WILLIAMS,

                                         Plaintiff-Appellant,

versus

JOEY MISSILDINE, Correctional Officer III

                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 5:01-CV-184
                        --------------------
                            March 1, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Augustus Conrad Williams, TDCJ #615597, appeals the

dismissal of his 42 U.S.C. § 1983 complaint pursuant to FED.

R. CIV. P. 41(b).   The district court dismissed the complaint

when Williams failed to submit documentation of the exhaustion of

his administrative remedies.   Because the dismissal occurred

after the expiration of the applicable limitations period, the

dismissal was effectively with prejudice.    See Long v. Simmons,

77 F.3d 878, 879-80 (5th Cir. 1996).   We will affirm such a

dismissal “only upon a showing of a clear record of delay or

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41109
                                 -2-

contumacious conduct by the plaintiff,” and when “lesser

sanctions would not serve the best interest of justice.”     Dorsey

v. Scott Wetzel Serv., Inc., 84 F.3d 170, 171 (5th Cir. 1996).

     Williams first argues that he was not required to exhaust

his administrative remedies under Wright v. Hollingsworth, 201
F.3d 663 (5th Cir. 2000).   However, on rehearing, we held that an

inmate must exhaust his administrative remedies prior to filing

suit regardless of the types of relief sought or available

through the administrative process.   See Wright v. Hollingsworth,

260 F.3d 357, 358 (5th Cir. 2001).

     Williams also argues that he already sent documentation of

the exhaustion of his administrative remedies to the court.    We

take judicial notice of the documentation Williams sent to the

district court as part of a prior 42 U.S.C. § 1983 complaint

against this same defendant based on the same factual

allegations.   Because both complaints involve the same parties

and the same claims, and judgment in the first action was

rendered by a court of competent jurisdiction, the instant

complaint is barred by the doctrine of res judicata.    See Marts

v. Hines, 117 F.3d 1504 (5th Cir. 1997) (stating that dismissals

under the in forma pauperis statute “may serve as res judicata

for subsequent in forma pauperis filings”); see also Ellis v.

Amex Life Ins. Co., 211 F.3d 935, 937 (5th Cir. 2000); Nagle v.

Lee, 807 F.2d 435, 439 (5th Cir. 1987).

     Therefore, the district court’s dismissal is AFFIRMED.     See

Bickford v. Int’l Speedway Corp., 654 F.2d 1028, 1031 (5th Cir.

1981).
No. 01-41109
     -3-